DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 2 states “identifying the target region is based on the generated navigation path”. Claim 1 states “identifying a target region … based on a navigational maneuver”. It is unclear how the region is based on both the navigation path and the navigational maneuver.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-6, 10-14, 16-17, 19-21, and 24-25  is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle (US 20060267830) in view of Gazit et al (US 20160003938). O’Boyle teaches (claim 1, 21, and 24) a method (fig. 7 steps 702-722) comprising:  identifying a target region (front of vehicle fig. 3) of an environment of a vehicle to be monitored for presence of moving objects (fig. 3 moving vehicle 52, paragraph 0019 discusses speed of objects), wherein the vehicle includes a plurality of sensors (paragraph 0017, guard antenna 24, multi-beam antenna 22); causing a first sensor of the plurality of sensors to scan a portion of the environment associated with the target region (fig. 7, step 702); based on at least the scan by the first sensor, selecting one of the plurality of sensors for monitoring the target region (fig. 7 based on step 714, guard beam antenna is activated) ; and causing the selected one of the plurality of sensors to monitor the target region for presence of moving objects (fig. 7 step 716), (claim 3) selecting one of the plurality of sensors for monitoring the target region comprises: determining, based on at least the scan by the first sensor, that the selected one of the plurality of sensors has a sufficiently clear view of the target region (para 17), (claim 4) the portion of the environment scanned by the first sensor includes an intermediate region between the vehicle and the target region, and wherein selecting one of the plurality of sensors for monitoring the target region comprises: determining, based on at least the scan by the first sensor, that the selected one of the plurality of sensors is not occluded by one or more objects in the intermediate region (para 33), (claim 5) the portion of the environment scanned by the first sensor includes at least a portion of the target region, and wherein selecting one of the plurality of sensors for monitoring the target region comprises: determining, based on at least the scan by the first sensor, that the selected one of the plurality of sensors is not occluded by one or more objects in the target region (para 33), (claim 6) the portion of the environment scanned by the first sensor includes one or more regions of the environment adjacent to the target region, and wherein selecting one of the plurality of sensors for monitoring the target region is based on at least the scan of the one or more regions by the first sensor (para 33), (claim 10) selecting one of the plurality of sensors comprises selecting a second sensor of the plurality of sensors, and wherein selecting the second sensor is further based on a scan of the environment  O’Boyle does not teach identifying a target region of an environment of a vehicle to be monitored for presence of moving objects based on a navigational maneuver to be performed by the vehicle. Gazit teaches (claim 1) identifying a target region of an environment of a vehicle to be monitored for presence of moving objects the road curvature is continuously estimated from the vehicle dynamics and monitored, and the radar beam direction is continuously changed in order to keep it within desired field of view where the potential obstacles are expected both in elevation and azimuth direction”). It would have been obvious to modify O’Boyle to include identifying a target region of an environment of a vehicle to be monitored for presence of moving objects based on a navigational maneuver to be performed by the vehicle because it would allow the device to keep the desired field of view where the potential obstacles are expected.
Claims 2 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle in view of Gazit as applied to claim 1 above, and further in view of Akita et al (US 20090132161). Akita teaches (claim 2) generating a navigation path for the vehicle, wherein identifying the target region is based on the generated navigation path (para 23), (claim 18) causing the vehicle to perform a navigation maneuver, wherein causing the selected one of the plurality of sensors to monitor the target region for presence of moving objects comprises: using the selected one of the plurality of sensors to obtain one or more scans of the target region prior to the vehicle performing the navigation maneuver (para 23). It would have been obvious to modify O’Boyle in view of Gazit to include generating a navigation path for the vehicle, wherein identifying the target region is based on the generated navigation path and causing the vehicle to perform a navigation maneuver, wherein causing the selected one of the plurality of sensors to monitor the target region for presence of moving objects comprises: using the selected one of the plurality of sensors to obtain one or more scans of the target region prior to the vehicle performing the navigation maneuver because it merely one of multiple methods to identify a target region with no new or unexpected results. 
Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle in view of Gazit as applied to claim 1 above, and further in view of Chowdhury (US 20130027240). O’Boyle in view of Gazit to include adjusting the portion of the environment scanned by the first sensor based on at least a field-of-view (FOV) of a second sensor of the plurality of sensors and selecting one of the plurality of sensors for monitoring the target region is further based on the selected one of the plurality of sensors having a field-of-view (FOV) that at least partially overlaps with the target region because it merely one of multiple methods to identify a target region with no new or unexpected results.
Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle in view of Gazit as applied to claim 1 above, and further in view of Prokhorov et al (US 20140172290). Prohorov teaches (claim 9) selecting one of the plurality of sensors for monitoring the target region is further based on a mounting position of the selected one of the plurality of sensors in the vehicle (para 43). It would have been obvious to modify O’Boyle in view of Gazit to include selecting one of the plurality of sensors for monitoring the target region is further based on a mounting position of the selected one of the plurality of sensors in the vehicle because it may have a better view of the forward vehicle.
Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over O’Boyle in view of Gazit as applied to claim 1 above, and further in view of Hazelton et al (US 20160231746). Hazelton teaches (claim 22) the first sensor is a light detection and ranging (LIDAR) sensor, and wherein the selected one of the plurality of sensors is a radio detection and ranging (RADAR) sensor and (claim 23) the LIDAR sensor is mounted on a top side of the vehicle, and wherein the RADAR sensor is mounted on a side of the vehicle other than the top side (para 177 and 293). It would have been obvious to modify O’Boyle in view of Gazit to .
Allowable Subject Matter
Claims 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 21, and 24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A BRAINARD whose telephone number is (571)272-2132.  The examiner can normally be reached on Monday - Friday 7:00 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on 571-272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


TIMOTHY A. BRAINARD
Primary Examiner
Art Unit 3648



/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648